t c memo united_states tax_court craig a bratcher petitioner v commissioner of internal revenue respondent docket no filed date craig a bratcher pro_se jordan s musen stewart todd hittinger and diane l worland for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this case is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted as supplemented filed pursuant to rule petitioner's motion to shift burden_of_proof to respondent and petitioner's motion to quash the going forward with the evidence petitioner resided in chesterton indiana at the time that the petition was filed in this case respondent's notice_of_deficiency respondent issued a notice_of_deficiency to petitioner dated date in said notice respondent determined the following deficiencies in petitioner's federal income taxes and additions to tax additions to tax_year deficiency sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure dollar_figure the determination of a statutory deficiency does not take into account certain payments and credits such as payment on account of estimated_tax see sec_6211 see also infra note the deficiencies in income taxes which include self- employment_taxes for and are based on respondent's determination that petitioner failed to report income as reflected in the following schedule income nonemployee compensation dollar_figure dollar_figure --- wages --- big_number dollar_figure interest --- --- total big_number big_number big_number for respondent gave petitioner credit for amount sec_1 withheld from his taxes insofar as his ultimate tax_liability for that year is concerned however the determination of a statutory deficiency does not take such amounts into account see sec_6211 in making the foregoing determinations respondent relied on form sec_1040x amended u s individual_income_tax_return that petitioner submitted in date for the taxable years and in this regard the form 1040x for disclosed total income in the amount of dollar_figure whereas the form 1040x for disclosed total income in the amount of dollar_figure in making the foregoing determinations respondent also relied on the following forms w-2 and that disclosed the payment of income to petitioner by various third-party payors income payor amount nonemployee compensation a m cabinets inc dollar_figure interest founders national bank income payor amount nonemployee compensation a m cabinets inc dollar_figure wages adwood corp big_number income payor amount wages adwood corp dollar_figure wages usx corp big_number total big_number the additions to tax under sec_6651 are based on respondent's determination that petitioner's failure to timely file income_tax returns for the taxable years in issue was not due to reasonable_cause finally the additions to tax under sec_6654 are based on respondent's determination that petitioner failed to pay the requisite amount of estimated_taxes for the taxable years in issue petitioner's petition and amended petition petitioner filed his petition on date the crux of petitioner's position is that the commissioner may not determine a deficiency if a taxpayer has not filed a return thus the petition includes the allegation that for the commissioner to make an 'examination' a return must exist on date petitioner filed an amended petition in his amended petition petitioner admits that he did not file income_tax returns for the taxable years in issue petitioner also alleges in part as follows the alleged notice_of_deficiency has fail sic to prove that the petitioner was engaged in any income- producing activity during the years of the deficiency_notice nor is their sic any evidence that the respondent's determination was based on information other than that of presumption concerning petitioner's alleged income-producing activities during the years in issue petitioner then contends that respondent bears the burden_of_proof and he offers what purports to be a memorandum of law on such matter however petitioner's memorandum of law is nothing other than an extended excerpt from this court's opinion in senter v commissioner tcmemo_1995_311 which has been subtly modified to make it appear as if it were petitioner's own submission respondent's rule motion and subsequent developments as indicated respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted on respondent subsequently supplemented her motion to dismiss in two respects first respondent supplemented her motion to account for an error in the determination of the addition_to_tax under sec_6654 for in this regard respondent acknowledges that the computation of such addition should take into account two payments made by petitioner in in the aggregate amount of dollar_figure accordingly such addition has been reduced from dollar_figure to dollar_figure second respondent supplemented her motion to decrease the total amount of income that petitioner failed to report for in this regard respondent now asserts that petitioner failed to report dollar_figure ie the amount disclosed by petitioner as total income on petitioner's form 1040x for thus continued date shortly after respondent filed her motion to dismiss the court issued an order calendaring respondent's motion for hearing and also directing petitioner to file a second amended petition in accordance with the requirements of rule in particular the court directed petitioner to file a second amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiency and separate statements of every fact upon which the assignments of error are based petitioner responded to the court's order dated date by filing a second amended petition on date in his second amended petition petitioner again admits that he did not file income_tax returns for the taxable years in issue and alleges that respondent's deficiency determinations were not based on any factual evidence the second amended petition also includes the following allegations continued income nonemployee compensation dollar_figure wages big_number interest --- total big_number as a consequence of the foregoing respondent recomputed the deficiency and the additions to tax for as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure petitioner has never been notified of a duty to file or that any requirement was placed upon the petitioner to file nor was petitioner ever served with any notice by the commissioner of internal revenue requiring petitioner to keep records or file a tax_return or statement petitioner's official records imf not to exclude other systems of records created and maintained solely by the internal_revenue_service reflects the internal_revenue_service fraud upon petitioner petitioner's two motions on date petitioner filed his first motion namely the motion to shift burden_of_proof to respondent this motion is premised on petitioner's argument that respondent's deficiency determinations were not based on any factual evidence on date petitioner filed his second motion namely the motion to quash the going forward with the evidence such motion closely tracks petitioner's first motion but also alleges various violations of petitioner's constitutional rights the hearing on the parties' motions respondent's motion to dismiss and petitioner's two motions were called for hearing in washington d c on date and again on date counsel for respondent appeared at the hearings and presented argument and adduced evidence in respect of the pending motions petitioner did not appear at either hearing however he did file a rule c statement together with an affidavit of fact prior to the first hearing in his affidavit of fact petitioner alleges inter alia that he is an indiana state citizen having a working knowledge and understanding of the internal_revenue_code title_26 usc and its implementing regulations petitioner also alleges that he has read and studied the internal_revenue_code and its implementing regulations and various internal policy and procedural manuals thereby he has determined that his current status is not that of a taxpayer petitioner's form sec_1040x at the hearing on date respondent introduced copies of the form sec_1040x that petitioner submitted to respondent in date on line of form 1040x for petitioner reported total income in the amount of dollar_figure whereas on line petitioner claimed an adjustment to income in the form of income from 'without u s ' in the same amount thereby eliminating all income similarly on line of form 1040x for petitioner reported total income in the amount of dollar_figure whereas on line petitioner claimed an adjustment to income in the form of income from 'without u s ' in the same amount once again eliminating all income both form sec_1040x refer to attached supporting forms in the attached supporting forms petitioner alleges inter alia that the states are excluded from the definition of united_states for purposes of the income_tax under subtitle a of the internal_revenue_code petitioner further alleges that although he is a resident of chesterton indiana he is neither a u s citizen nor a resident or inhabitant of the united_states petitioner basically concludes that all income received by him is not taxable because it constitutes compensation_for labor or personal services performed without the united_states petitioner finishes by attempting to revoke his signature on all prior federal_income_tax returns thus i hereby revoke all signatures of the property known as craig bratcher that appear on every form codicil including but not limited to the original forms and any all other federal forms and documents for the years through discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim which would entitle him or her to relief 355_us_41 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and any addition_to_tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 b in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra pincite n 73_tc_736 the petition amended petition and the second amended petition filed in this case do not satisfy the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim rather there is nothing but tax_protester rhetoric and legalistic gibberish as demonstrated by the passages from petitioner's pleadings and other documents that were previously quoted see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir the court's order dated date provided petitioner with an opportunity to assign error and allege specific facts concerning his liability for the taxable years in issue unfortunately petitioner failed to respond to the court's order in a meaningful fashion we see no need to catalog petitioner's arguments and painstakingly address them as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is not exempt from federal_income_tax or from the obligation to file income_tax returns see sec_6012 abrams v commissioner supra pincite moreover the contention that the commissioner cannot determine a deficiency because the taxpayer has not filed an income_tax return is frivolous zyglis v commissioner tcmemo_1993_341 affd without published opinion 29_f3d_620 2d cir scruggs v commissioner tcmemo_1995_355 roman v commissioner tcmemo_1995_175 we also think it appropriate to comment briefly on petitioner's allegation that respondent's deficiency determinations were not based on any factual evidence here we note that for and respondent's deficiency determinations as supplemented in respondent's motion to dismiss were based on admissions made by petitioner in form sec_1040x submitted by petitioner in date in other words petitioner has been charged with having no more income than the amounts disclosed by petitioner on the form sec_1040x that he himself submitted to respondent moreover we note that petitioner has repeatedly admitted that he failed to file income_tax returns for the years in issue an admission that confirms respondent's determination and that provides a basis for imposing additions to tax under sec_6651 and sec_6654 insofar as is concerned we note that respondent's deficiency determination is based on two forms w-2 submitted to respondent under petitioner's name and taxpayer_identification_number the forms w-2 disclose the payment of wages by usx corporation in the amount of dollar_figure and by adwood corporation in the amount of dollar_figure we think it significant that petitioner has not denied that he was employed by either usx corporation or adwood corporation in indeed petitioner has not even denied receiving the_amount_of_wages that respondent determined he received if petitioner had wanted to dispute any of these matters it would have been extraordinarily easy for him to have done so given the factual basis for respondent's deficiency determinations as supplemented in respondent's motion to dismiss for the taxable years in issue petitioner is in no position to argue that such determinations are arbitrary 883_f2d_1317 7th cir affg tcmemo_1988_142 because the petition amended petition and second amended petition fail to state a claim upon which relief can be granted we will grant respondent's motion to dismiss as supplemented see 747_f2d_478 8th cir we will also deny petitioner's two motions because they represent nothing other than a restatement of the claims made by petitioner in his pleadings the fact that petitioner may deny receiving taxable_income as opposed to compensation is to no avail in this regard the record is clear that petitioner's views on what is taxable are not based on provisions of the internal_revenue_code but rather reflect frivolous and groundless tax-protester arguments the fact that respondent has conceded part of the deficiency and additions to tax for as well as part of the addition_to_tax under sec_6654 for is attributable to the court's involvement in this case and not to any effort by petitioner to address the merits of this case we turn now on our own motion to the award of a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income taxes or the additions to tax determined by respondent in the notice_of_deficiency rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse his own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner's position as set forth in his pleadings and other filings consists solely of tax_protester rhetoric and legalistic gibberish based on well- established law petitioner's position is frivolous and groundless we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies were delayed in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 abrams v commissioner supra pincite in order to reflect the foregoing an order of dismissal and decision will be entered see supra note
